DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan et al. (U.S. Patent Application Publication 2008/0184781).  Regarding Claims 1 and 11, Mulligan et al., hereafter “Mulligan,” show that it is known to have a method and apparatus for leakage detection (Abstract, 0006; The examiner notes that “for shaping container preforms” does not have any bearing/involvement on/in the actual body of the claim and is therefore not given patentable weight) comprising conducting a leakage test in which an air supply is controlled to determine whether air escapes therefrom (Figure 10).  Mulligan does not specifically describe that his system is useful for compressed air, but he does disclose that his system/method is applicable to any known fluid (0024).  It would have been obvious to one of ordinary skill in the art to use Mulligan’s leak detection system in a compressed air system because compressed air is a known fluid.
Regarding Claims 2 and 12, Mulligan shows the claims of 1 and 11 above, including one wherein conducting the leakage test run is in an automated manner (0070).

Regarding Claims 5 and 6, Mulligan shows claim 4 above, including one in which it is determined that air escapes from the region to be tested when the air pressure in the region drops during a given measuring period (Figure 10, diamond flow box).
Regarding Claim 8, Mulligan shows claim 3 above, including one where the development of air pressure over time in the region to be tested is compared to the air pressure over time in {the region} (sic) and is determined to be escaping into the environment or adjoining regions (Figure 10, diamond flow box).
Regarding Claim 9, Mulligan shows claim 1 above, including one wherein the leakage test run comprises that it is determined in an automated manner on a basis of test data, where decision rules are stored and applied to the test data (0070-0076: implicit in process control).
Regarding Claim 13, Mulligan shows claim 11 above, including one wherein the control device is adapted to control the adjustment valves of the air system (0071).
Regarding Claim 14, Mulligan shows claim 11 above, including one wherein a pressure sensor is arranged in at least one region for recording air pressure (0072).
Regarding Claim 15, Mulligan shows claim 14 above, including one wherein a data connection is arranged between the pressure sensor and the control device (0072-0073).

Allowable Subject Matter
Claims 7, 10, and 17-21 are allowed.

Response to Arguments
Applicant's arguments filed 11 October 2021 regarding claims 1-6, 8-9, and 11-15 have been fully considered but they are not persuasive.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742